DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“symbol generation unit”, “coding unit”, and transmission unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3/1 of U.S. Patent No. 8,781,024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 8,781,024 B2
1
A semiconductor device capable of communicating with a host apparatus, comprising: 
a symbol generation unit which includes a random number generation circuit and generates a symbol according to a random number generated by the random number generation circuit; 
a coding unit which performs 8b/10b coding for the symbol; and 

a transmission unit which transmits the symbol coded by the 8b/10b coding unit to the host apparatus.
3/1
A semiconductor device capable of communicating with a host apparatus, comprising: 
a symbol generation unit which selects and outputs one of a first symbol and a second symbol in a random order; 



a coding unit which performs 8b/10b coding for the output symbol; and 
a transmission unit which transmits the symbol coded by the coding unit to the host apparatus, 
wherein the first and second symbols indicate an idle state, 
wherein the 8b/10b coded symbol is repeatedly transmitted to the host apparatus by the transmission unit, 
wherein each of the first and second symbols includes a pair of symbols including a symbol as a plus running disparity and another symbol as a minus running disparity, and 
wherein a symbol output from the symbol generation unit has a running disparity different from that of a symbol which is most recently output from the symbol generation unit.
The device according to claim 1, wherein the symbol generation unit includes a random number generation circuit and selects one of the first and second symbols according to a random number generated by the random number generation circuit.


Regarding claim 1:
Claim 3/1 of US Patent 8,781,024 B2 discloses all subject matter of claim 1 as shown in the above comparison.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9/1 of U.S. Patent No. 9,111,048 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 9,111,048 B2
1
A semiconductor device capable of communicating with a host apparatus, comprising: 
a symbol generation unit which includes a random number generation circuit and generates a symbol according to a random number generated by the random number generation circuit; 
a coding unit which performs 8b/10b coding for the symbol; and 

a transmission unit which transmits the symbol coded by the 8b/10b coding unit to the host apparatus.
9/1
A host device capable of communicating with a peripheral apparatus, comprising: 
a symbol generation unit which selects and outputs one of a first symbol and a second symbol in a random order; 


a coding unit which performs 8b/10b coding for the output symbol; and 
a transmission unit which transmits the symbol coded by the coding unit to the peripheral apparatus, 
wherein the first and second symbols indicate an idle state, 
wherein the 8b/10b coded symbol is repeatedly transmitted to the peripheral apparatus by the transmission unit, 
wherein each of the first and second symbols includes a pair of symbols including a symbol as a plus running disparity and another symbol as a minus running disparity, and 
wherein a symbol output from the symbol generation unit has a running disparity different from that of a symbol which is most recently output from the symbol generation unit.
The device according to claim 1, wherein the symbol generation unit includes a random number generation circuit and selects one of the first and second symbols according to a random number generated by the random number generation circuit.


Regarding claim 1:
Claim 9/1 of US Patent 9,111,048 B2 discloses all subject matter of claim 1 as shown in the above comparison except the subject is directed to a host device instead of a semiconductor device.  However, such difference does not define a patentably distinct invention over claim 9/1 of US Patent 9,111,048 B2 since both invention as a whole are directed to a communication device that transmit a coded symbol and the preamble of the claim does not carry patentable weight towards the subject matter of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakai et al. (US 2002/0018492 A1) in view of Bae et al. (US 2007/0290902 A1).


Sakai discloses a semiconductor device capable of communicating with a host apparatus, comprising: 
a symbol generation unit (a multiplexer 105, a random number generating section 107, a data/status information signal generating section 108, a data code generating section 109, and a status information code generating section 110, para. 0069) which includes a random number generation circuit (random number generating section 107 in figure 1) and generates a symbol according to a random number generated by the random number generation circuit (multiplexer 105 is a section to switch output of a code to the data code encoder 103, between a data code from the data code generating section 109 and a random code generated from the random number generating section 107, judging from a data/status information signal outputted from the data/status information signal generating section 108, para. 0074, the examiner interprets the output from the random number generating section 107 and selected by the multiplexer 105 as the claimed symbol); 
a coding unit which performs 8b/10b coding for the symbol (data code encoder 103 in figure 1 encode the output of the multiplexer 105 including when the output of the multiplexer 105 is from the random number generating section 107, para. 0080); and 
a transmission unit which transmits the symbol coded by the data code encoder 103 to the host apparatus (when the data/status information signal indicates that the currently transmitted code is a data code, the data/status information signal control section 106 outputs a control signal so that the multiplexer 102 outputs a code (data code) to be outputted from the data code encoder 103, to the transmitting section 101, para. 0082).
Sakai fails to explicitly disclose the coding unit perform 8B/10B coding for the symbol.
However, in the same field of endeavor, Bae teaches using a 8B/10B encoder (encoder 313 in figure 3) for coding a transmit signal (the first encoder 313 may generate the first balance code D1M using 8B/10B coding or data bus inversion (DBI) coding, para. 0047).
It is desirable for the coding unit to perform 8B/10B coding for the symbol because it reduces switching noise.  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to replace the data code encoder 103 of embodiment 1 in figure 1 by the 8B/10B encoder of Bae for the benefit of reducing switching noise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Puleston et al. (US 2013/0176115 A1) discloses a RFID drive management facility.
Mo et al. (US 2005/0220172 A1) discloses methods and apparatus for generating and processing wideband signals having reduced discrete power spectral density components.
Au et al. (US 2010/0067688 A1) discloses a method and system for encoding multimedia content based on secure coding schemes using stream cipher.
Jones, IV et al. (US 6,657,949 B1) discloses an efficient request access for OFDM systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/6/2022